COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION

 Cause Number:              01-21-00496-CV
 Trial Court Cause
 Number:                    2020V-0165
 Style:                     Jennifer Ann Larkins-Ruby
                            v. Austin County, et al
 Date motion filed*:        January 24, 2022
 Type of motion:            Motion for Extension of Time
 Party filing motion:       Appellant
 Document to be filed:      Reply Brief

Is appeal accelerated?      Yes       No

 If motion to extend time:
          Original due date:                             February 9, 2022
          Number of previous extensions granted:         0
          Date Requested:                                60 days

Ordered that motion is:

             Granted
                   If document is to be filed, document due: April 11, 2022
                        Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                        The Court will not grant additional motions to extend time.
             Denied
             Dismissed (e.g., want of jurisdiction, moot)
             Other: _____________________________________




Judge's signature: /s/ April L. Farris
                          Acting individually           Acting for the Court

Date: January 27, 2022